Citation Nr: 1709062	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-22 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a disability of the peripheral nerves of the lower extremities, claimed as peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968, including service in the Republic of Vietnam.

This case comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a July 2015 decision, the Board partially granted a claim for a higher initial rating for posttraumatic stress disorder (PTSD), assigning a 70 percent rating, effective September 28, 2005, the date of the receipt of the original claim for service connection.  In a remand included in the same document, the Board noted that a claim for a higher initial rating includes a claim for a total disability rating for compensation based on individual unemployability due to a service-connected disability (TDIU).  Although the RO previously had granted entitlement to TDIU, effective April 22, 2009, the Board determined that the claim for a higher initial rating for PTSD included a claim for entitlement to TDIU, prior to April 22, 2009.  The Board remanded that issue to the Agency of Original Jurisdiction (AOJ) for development.  A December 2016 rating decision established entitlement to TDIU, effective September 28, 2005, the date of the receipt of the claim for service connection for PTSD.  As that is the earliest date for which a grant of entitlement to a TDIU related to a claim for a higher initial rating for PTSD could be allowed, the issue of entitlement to a TDIU, prior to April 22, 2009, has been fully granted.  Therefore, that issue is no longer in appellate status and is not before the Board.  


REMAND

In the July 2015 remand, the Board noted that the issue of entitlement to service connection for a lumbar spine disability had been raised by the record.  The Board noted that disability could result in neurological manifestations that would account for the claimed neurologic symptoms of the lower extremities.  Therefore, the Board found that a grant of service connection for a lumbar spine disability could affect the outcome of the claim for service connection for the disability on appeal.  In the remand instructions, the Board specifically requested that the issue of entitlement to service connection for a lumbar spine disability and lower extremity neurologic disability due to a lumbar spine disability be adjudicated.  The record contains no indication that claim was adjudicated.  An additional remand is necessary to adjudicate that claim.

Additionally, in the July 2015 remand, the Board requested that the Veteran be scheduled for a VA examination to determine the etiology of the claimed disability of the peripheral nerves.  The record indicates that the examination was scheduled as requested, but the Veteran did not attend the scheduled examination.  In a December 2016 VA report of general information, a VA employee reported speaking with the Veteran over the telephone.  During that conversation, the Veteran stated that he missed the examination because he was out of state and did not receive notification of the examination until after the scheduled time.  He requested to be allowed to appear at a rescheduled examination.  As the Veteran has shown good cause for failure to appear for the scheduled examination, a remand is necessary to schedule an examination.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to service connection for a lumbar spine disability and lower extremity neurologic disability due to a lumbar spine disability.  If any decision is adverse to the Veteran, notify the Veteran of his appeal rights.

2.  Schedule the Veteran for a VA examination by a medical doctor who has not previously examined him.  The examiner must review the claims file and must note that review in the report.  The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that a disability of the peripheral nerves of the lower extremities had onset in service or is otherwise related to service, to include presumed exposure to herbicides.  The examiner should consider the November 2005 VA examination report, noting the Veteran's report that the peripheral neuropathy started about a year prior and he had been told that it was due to smoking with arteriosclerosis obliterans; and the report of a February 2007 examination in connection with a claim for Social Security disability benefits, indicating that the peripheral neuropathy was due to a gunshot wound incurred in 1984.  The examiner should also consider the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

